In full satisfaction of a 10-count indictment, defendant pleaded guilty to attempted assault in the first degree. Pursuant to the plea agreement, defendant waived his right to appeal and was sentenced to a prison term of eight years, to be followed by 3x/2 years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Consequently, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Spain, Kane, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.